Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 7/11/2022 have been entered and fully considered.  Claims 1-3, 5, 6, 8, 9, 11, 12, 14 and 15 are amended, claim 4 is canceled, claims 16-19 are new, and claims 1-3 and 5-19 are currently pending.
Applicant's amendments with respect to claims 6, 8 and 9 have been fully considered, therefore claim rejections under 35 U.S.C. 112(b) have been withdrawn.

Response to Arguments
Applicant's arguments with respect to claims 1-3 and 5-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chung (US 20130262198 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 9491606 B2), hereinafter Cho, in view of Chung (US 20130262198 A1). 

Regarding claim 1, Cho teaches a communication method for at least one mobile terminal of a user, which is suitable for setting up data connections or call connections via at least one mobile communication network to a data terminal or to a voice terminal and which is suitable for the wireless communication with a host server of a host (Figure 16), wherein 
a) between the host server and the mobile terminal a wireless communication link is established, via which identification data are transferred from the mobile terminal to the host server (Figure 16 and Col 12 Lines 49-60; the user terminal 100 can request a service using the sponsor traffic in step 1621 (for example, download button click after payment of the ebook fee).   At this time, when requesting the sponsor traffic, the currently used operator id is transmitted together. Then, the service provider 300 recognizes that it is a sponsor traffic request and generates a coupon in step 1623. The coupon may have a structure as shown in Table 2 below. In the coupon, an ID (for example, a telephone number) that allows the operator to recognize the terminal that receives the sponsor and the traffic that has received the sponsor); 
b) the host server creates a voucher, in which at least the identification data and a time period is registered (Table 1 and Col 6 Lines 24-42; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider); 
c) the voucher is transmitted to an operator of the mobile communication network or to a service provider (Figure 2 and Col 4 Lines 25-39; if the terminal accesses an online bookstore as a third party to search for and/or purchase an ebook, the third party pays for the ebook download traffic consumed by the terminal. In the case that the terminal accesses the online bookstore to purchase an ebook, the entire cost of ebook search and download of purchased ebook may be charged to the online bookstore. Also, it is possible to charge the terminal for the ebook search traffic), which prepares the statement of charges for the mobile terminal (Col 6 Lines 4-42; Col 8 Lines 66 – Col 9 Lines 45; if the sponsored charge activation request is received, the SNES 210 verifies the validity of the sign of the coupon with the public key registered by the content provider.  The SNES 210 notifies the PGW 240 of this via the PCRF (send activate sponsored charging message to the PCRF with PCRF with subscription ID, TFT, sponsor ID, sponsor model and its parameters)); and 
d) the operator of the mobile communication network or the service provider (Figure 1), on the basis of the voucher, debits communication costs for data connections or call connections of the mobile terminal that were registered during the time period indicated in the voucher, at least in part to an account assigned to an identifier of the host server (Col 8 Lines 66 – Col 9 Lines 45; if the sponsored charge activation request is received, the SNES 210 verifies the validity of the sign of the coupon with the public key registered by the content provider.  The SNES 210 notifies the PGW 240 of this via the PCRF (send activate sponsored charging message to the PCRF with PCRF with subscription ID, TFT, sponsor ID, sponsor model and its parameters) at step 1021, and the PGW 240 installs the sponsored charging model). 
Cho may not specifically teach wherein radio beacons are provided, which transmit a radio beacon-identification, which is captured by the mobile terminal and/or that the mobile terminal receives GPS-signals and that the mobile terminal transmits the radio beacon-identification and/or GPS data to the host server, which uses the radio beacon-identification and/or the GPS data as location data and creates the voucher, if the position of the mobile terminal is within a predetermined service area of the host.  In an analogous art, Chung teaches wherein radio beacons are provided, which transmit a radio beacon-identification, which is captured by the mobile terminal and/or that the mobile terminal receives GPS-signals (Paragraph 0016; an application executing on a client device determines a first location of the client device.  Paragraph 0017; wherein the first location is determined with a GPS signal) and that the mobile terminal transmits the radio beacon-identification and/or GPS data to the host server (Paragraph 0016; an application executing on a client device determines a first location of the client device.  Paragraph 0017; wherein the first location is determined with a GPS signal), which uses the radio beacon-identification and/or the GPS data as location data and creates the voucher (Paragraph 0015; the server registers that the client device checked in at the merchant location identified in the notification. The server transmits a reward or coupon to the client device), if the position of the mobile terminal is within a predetermined service area of the host (Paragraph 0015; the server determines one or more merchant locations of the plurality of merchant locations that are within a predetermined distance of the location of the client device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Chung because it would provide a low cost mobile loyalty service that gives meaningful rewards to members to increase their loyalty (Chung, Paragraph 0006).

Regarding claim 2, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the host server is stationary or mobile (Figures 5, 16, Col 5 Lines 27-30 and Col 6 Lines 55-67; a service provider who intends to start a third party service, an operator provides a sponsor coupon service.  Operator 200 may include an SNE server, PCRF 230, PGW GGSN 240), a host-application is implemented in the host server (Figure 16 and Col 12 Lines 49-60; the service provider 300 recognizes that it is a sponsor traffic request and generates a coupon in step 1623; thus a host-application is implemented in the host server in order to perform the above procedure), and the host server (Figure 7; content download server) and the mobile terminal (Figure 7 and Paragraph 0035; user terminal 100), in which a client-application is implemented (Figure 3 and Col 6 Lines 55-67; terminal may include a content application 120 and a mobile OS 130), communicate on an application layer (Figure 3; application level signaling) of a WLAN, on a mobile radio network or by transmitting data via an optical interface (Col 6 Lines 55-67; the mobile OS performs a wireless communication function with the operator 200.  Figure 3 illustrate components of mobile radio network; thus the communications may be performed via the mobile radio network).

Regarding claim 3, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the identification data transmitted to the host server comprises a) an identifier associated with the mobile terminal or the user, and/or b) the location data or/or a host identifier, and/or c) an identifier assigned to the service provider, and/or d) a timestamp (Col 12 Lines 49-60; coupon may be formatted as shown in table 2 and include a ID (e.g. phone number) for the operator to identify the UE and the address of the UE sponsored (IP address and port)), after whose verification or registration the voucher is created (Figure 16 and Col 12 Lines 49-60; the UE 100 may request for the sponsor traffic-based service (e.g. download button click after payment for ebook) at step 1621. At this time, the current operator id is transmitted along with the sponsor traffic request. Then the service provider 300 recognizes the sponsor traffic request and issues a coupon at step 1623).

Regarding claim 5, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein a) the host server transmits a plurality of the vouchers individually or in batches to the operator of the mobile communication network or to the service provider, or b) the voucher is transmitted from the host server to the mobile terminal and from the mobile terminal to the operator of the mobile communication network or to the service provider (Col 6 Lines 4-42; the coupon transmitted from the service provider to the UE 100 can be formatted as shown in table 1.  Coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider.  Upon receipt of the coupon, the UE 100 bypasses the received coupon to the operator 200).  

Regarding claim 6, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the host server issues the voucher after verification of the presence of an authorization (Figure 16 and Col 12 Lines 49-60; the UE 100 may request for the sponsor traffic-based service (e.g. download button click after payment for ebook) at step 1621. At this time, the current operator id is transmitted along with the sponsor traffic request. Then the service provider 300 recognizes the sponsor traffic request and issues a coupon at step 1623).

Regarding claim 7, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Chung teaches wherein the host server issues the voucher after repeated interrogation of the identification data and/or location data (Paragraphs 0015 and 0096; the server receives from a client device a location of the client device [this is interpreted as one location data]. The server determines one or more merchant locations of the plurality of merchant locations that are within a predetermined distance of the location of the client device and transmits to the client device the network identifiers associated with the one or more merchant locations within the predetermined distance of the location. The server receives from the client device a notification that the client device is located at a merchant location of the one or more merchant locations associated with the network identifiers [this is interpreted another location data, thus repeated interrogation of location data]. The client device determined the merchant location responsive to a global positioning satellite (GPS) signal of the client device and a relative strength of network signals of the client device associated with the network identifiers. Responsive to the notification, the server registers that the client device and transmits a reward or coupon to the client device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Chung because it would provide accurate location of the mobile device in order to provide relevant reward or coupon to the mobile device.

Regarding claim 8, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the host server defines the time period a) according to a time period relating to a service provided; or b) according to a time period between a login of the mobile terminal and a logoff of the mobile terminal; or c) by taking into account presence times stored for the user of the mobile terminal; or d) according to a time period within which the position of the mobile terminal is located in a service area of the host (Col 5 Lines 34-36; the coupon specifies a data model along with volume (total) and validity window.  Col 6 Lines 24-28; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider). 

Regarding claim 9, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the user of the mobile terminal downloads and implements the client-application on the mobile terminal (Figures 3, 11 and Col 6 Lines 55-67; terminal may include a content application 120 and a mobile OS 130.  The download application 120 of the UE downloads the content data (e.g. streaming video data) from the content provider 300 at step 1111) and, after establishing a connection to the host-application of the host server, makes a first login at the host server with forwarding identification data (Figure 11 and Col 10 Lines 12-30; the SNES 210 sends the mobile OS 130 of the UE an alert message, i.e. the expiry alert message including the remained data usage amount information. Then the mobile OS 130 of the UE sends the SNES 210 an ACK at step 1125. Also, the mobile OS sends the alert to the content application 120, the content application 120 processes the alert message (Call the listener API if it was registered), and the host server registers the user or the mobile terminal and issues vouchers for registered users or registered mobile terminals only (Col 6 Lines 24-28; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider). 

Regarding claim 10, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the service provider or the operator of the mobile communication network uses an application which allows extracting the voucher from messages received from the mobile terminal (Figure 8 and Col 7 Lines 27-40; SNE client communication function 820 is responsible for communication with the SNE communication client module. The SNE client function 820 receives the coupon of the third party application transmitted by the UE and transfers the coupon to the coupon validity function 830 to verify the validity. If the sponsored charge charging is installed by the sponsor traffic policy controller, the SNE client communication function 820 notifies the SNE communication client module of the UE of the result and communicates with the SNE communication client module in the mobile platform of the UE). 

Regarding claim 11, the combination of Cho and Chung teaches all of the limitations of claim 10, as described above.  Further, Cho teaches wherein the service provider or the operator of the mobile communication network, after receiving the voucher replaces the identity of the recipient of the bill for the communication costs for data connections or call connections of the mobile terminal, that were registered during the time period indicated in the voucher, with an identifier of a centralized host server or the identifier of the host server (Table 1, Figure 10, and Col 8 Lines 35-Col 9 Lines 12; if the sponsored charge activation request is received, the SNES 210 verifies the validity of the sign of the coupon with the public key registered by the content provider at step 1017. In addition, if it is signed and encrypted with the security key, the validity verification and description are performed using the shared security key. If the validity is verified successfully, the SNES 210 determines whether the charging rule for the sponsor traffic identified with the corresponding application id and sponsored id is installed in the charging rule of the user identified with the user id already). 

Regarding claim 12, the combination of Cho and Chung teaches all of the limitations of claim 11, as described above.  Further, Cho teaches wherein the identifier assigned to the user of the mobile terminal is replaced with the identifier of the centralized host server or the identifier of the host server for the time period indicated in the voucher (Table 1, Figure 10, and Col 8 Lines 35-Col 9 Lines 20; charging rule in the UDR (check UDR if there is an existing record for user ID and coupon (sponsor ID, content ID). If there is no existing record, SNES adds (install) the sponsored charging coupon.  The SNES 210 notifies the PGW 240 of this via the PCRF (send activate sponsored charging message to the PCRF with PCRF with subscription ID, TFT, sponsor ID, sponsor model and its parameters) at step 1021, and the PGW 240 installs the sponsored charging model). 

Regarding claim 13, the combination of Cho and Chung teaches all of the limitations of claim 10, as described above.  Further, claim 13 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Cho teaches a communication system suitable for executing the communication method according to claim 1 (Figures 5 and 16).

Regarding claim 14, claim 14 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Cho teaches by means of the host-application implemented in the host server (Figure 16 and Col 12 Lines 49-60; the service provider 300 recognizes that it is a sponsor traffic request and generates a coupon in step 1623; thus a host-application is implemented in the host server in order to perform the above procedure).

Regarding claim 15, the combination of Cho and Chung teaches all of the limitations of claim 13, as described above.  Further, Chung teaches wherein the radio beacons are WLAN beacons (Paragraph 0017; network identifiers may identify WIFI networks, such as by SSIDs and the application detects the strength of the WIFI signal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Chung because it would provide accurate location of the mobile device in order to provide relevant reward or coupon to the mobile device.

Regarding claim 16, the combination of Cho and Chung teaches all of the limitations of claim 1, as described above.  Further, Chung teaches wherein each of the radio beacons are configured to output the radio beacon-identification Paragraph 0017; network identifiers may identify WIFI networks, such as by SSIDs and the application detects the strength of the WIFI signal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Chung because it would provide accurate location of the mobile device in order to provide relevant reward or coupon to the mobile device.
In addition, this limitation further limits an alternative of claim 1, since Cho teaches the limitation of GPS-signals, this limitation has been met.

Regarding claim 17, the combination of Cho and Chung teaches all of the limitations of claim 6, as described above.  Further, Cho teaches wherein the presence of an authorization is the presence of an electronic proof of purchase electronically stored in the mobile terminal (Figure 16 and Col 12 Lines 49-60; the UE 100 may request for the sponsor traffic-based service (e.g. download button click after payment for ebook) at step 1621. At this time, the current operator id is transmitted along with the sponsor traffic request. Then the service provider 300 recognizes the sponsor traffic request and issues a coupon at step 1623).

Regarding claim 18, the combination of Cho and Chung teaches all of the limitations of claim 8, as described above.  Further, Cho teaches wherein time period relating to the service provided is the time period retrieved from an administrative computer (Col 5 Lines 34-36; the coupon specifies a data model along with volume (total) and validity window.  Col 6 Lines 24-28; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider).
In addition, Chung teaches the time period between a login of the mobile terminal and a logoff of the mobile terminal is a time period between (i) the login of the mobile terminal upon entering a room assigned to the host server and (ii) the logoff of the mobile terminal upon leaving the room assigned to the host server (Paragraph 0015; responsive to the notification that the client device is located in the merchant store, the server registers that the client device checked in at the merchant location identified in the notification. Paragraph 0017; the client device or user of the client device is automatically checked out of the location when the client device leaves the merchant by detecting when the signal strength of the network identifier of the merchant is below a predetermined signal strength and responsive to the detection, sending a notification to the server).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Chung because it would provide a low cost mobile loyalty service that gives meaningful rewards to members to increase their loyalty (Chung, Paragraph 0006).

Regarding claim 19, the combination of Cho and Chung teaches all of the limitations of claim 9, as described above.  Further, Cho teaches wherein the forwarded identification data is the identifier assigned to the mobile terminal or assigned to the user (Figure 16 and Col 12 Lines 49-60; the user terminal 100 can request a service using the sponsor traffic in step 1621 (for example, download button click after payment of the ebook fee).   At this time, when requesting the sponsor traffic, the currently used operator id is transmitted together. Then, the service provider 300 recognizes that it is a sponsor traffic request and generates a coupon in step 1623. The coupon may have a structure as shown in Table 2 below. In the coupon, an ID (for example, a telephone number) that allows the operator to recognize the terminal that receives the sponsor and the traffic that has received the sponsor).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647